Plaintiff in error was sentenced, by the criminal court of Cook county, to the penitentiary for the crime of robbery. He has sued out a writ of error complaining that he was unlawfully tried; that the verdict of the jury is contrary to law, and the court erred in overruling his motion for a new trial and in arrest of judgment. He has filed what purports to be a common-law record and an abstract thereof. No bill of exceptions appears. None of the errors above referred to can be considered as they are such as arise only on a bill of exceptions. The only assignment of error on the purported common-law record is the fourth, which is that the court erred in not quashing the indictment. The indictment is not sufficiently set out in the purported abstract of record. The court will not examine the record to reverse the judgment where an insufficient abstract is made. All necessary grounds for consideration of the questions raised on writ of error must appear in the abstract. People v. Mattei, 381 Ill. 21.
The judgment of the criminal court of Cook county is affirmed.
Judgment affirmed.